Citation Nr: 1539627	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial compensable rating for a left shoulder sprain.

3.  Entitlement to an initial compensable rating for a sternocostal strain. 


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO.  

The issues of entitlement to initial compensable ratings for left shoulder sprain and sternocostal strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right shoulder disorder related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in April 2009 correspondence. 

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The record includes a VA examination which is adequate as it included a review of the complete record and provides all information necessary to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service connection for a Right Shoulder Condition 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Service treatment records document soft tissue trauma related to a 1998 motor vehicle accident.  The report of a March 2001 separation examination included normal clinical evaluations of the upper extremities and no pertinent defects or diagnoses were noted.  

In the instant case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a right shoulder disorder.  On June 2009 VA examination, the examiner noted that the Veteran had right shoulder X-rays completed in September 1998, during service.  The in-service X-rays revealed a slight superior alignment of the clavicle with the acromion of 3 mm on the right; however, the examiner further observed that the service treatment record (STR) noted that these findings "were still within normal limits."  At the current examination, the Veteran reported that he had no symptoms in the right shoulder.  Upon examination, the examiner found normal strength and range of motion in the right shoulder.  X-ray studies were not conducted as the Veteran reported no symptoms.  Accordingly, the examiner did not report that the Veteran had a current diagnosis of a right shoulder disorder. 

In May 2010 correspondence, the Veteran stated that he was involved in a motor vehicle accident in service and he asserted that he continued to have right shoulder pain ever since that accident.  Further, he stated that he injured his right shoulder in service during a football game.  Service treatment records support the Veteran's assertion that he was in an accident during service.  The service treatment records also include a normal clinical evaluation at separation; with no defects or diagnoses related to the right shoulder.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, his current claims are not consistent with what he reported at the time of his 2001 separation examination or the June 2009 VA examination.  There were no findings at the 2001 examination and the Veteran specifically reported that he had no right shoulder symptoms at the VA examination.  The Board finds his statements made in connection with his claim for benefits less than credible and places more probative value on the VA examination. 

In total, the weight of the evidence reveals that while the Veteran may have right shoulder pain, he does not have a right shoulder disorder at any time during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board observes that pain alone does not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for a right shoulder disorder is not warranted.

In January 2011 correspondence, the Veteran asserted that it was possible that his right shoulder disorder could be the result of his service-connected disabilities.  As noted above, the examiner did not find a current right shoulder disorder; therefore, the Board finds that the Veteran's case could not prevail on a secondary basis.   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

ORDER

Service connection for a right shoulder disorder is denied. 


REMAND

In January 2011 and February 2012 correspondence, the Veteran asserted that his service-connected Veteran's left shoulder sprain and sternocostal strain disabilities had worsened since the June 2009 VA examination.  In March 2015, the RO scheduled a VA examination for the Veteran.  The Veteran failed to report to the examination and has not provided any bases for his failure to appear. 

A May 2015 supplemental statement of the case (SSOC) cited the Veteran's failure to report for the examination as one of the bases for the denial.  June 2015 correspondence addressed to the Veteran at the same address as the May 2015 SSOC was returned as undeliverable.  There appears to be some confusion as to the Veteran's current address and that may explain why he failed to report to the examination.  

On remand, the AMC/RO should attempt to verify the Veteran's current address and he should be afforded the opportunity for another examination;

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action to verify the Veteran's current address.  

2.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the nature, extent and severity of his service-connected left shoulder sprain and sternocostal strain.  

The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left shoulder sprain and sternocostal strain.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  The Veteran should be notified of the consequences of failing to report to the examination.  38 C.F.R. § 3.655.

4.  Upon completion of these actions, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


